Citation Nr: 1620201	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  14-25 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from September 1970 to February 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Chicago, Illinois, RO.  In a July 2014 VA Form 9, the Veteran requested a hearing before the Board.  In an August 2014 statement, his representative withdrew such request.  


FINDING OF FACT

Isolated systolic hypertension was manifested to a compensable degree in the Veteran's first postservice year.  


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Certain chronic diseases (including hypertension) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C.A. §§ 1112; 38 C.F.R. §§ 3.307, 3.309.  

On June 1970 service enlistment examination, the Veteran's blood pressure was 134/80.  His service treatment records (STRs) are silent for complaints, treatment, findings, or diagnosis related to hypertension.  A July 1973 STR notes that his blood pressure was 140/80.  On February 1974 service separation examination (notably, apparently a year prior to actual discharge), it was 140/80.    

Following service, the Veteran filed a claim seeking service connection for a knee disability, and was scheduled for a VA examination in connection with that claim.  On that July 1975 VA examination, preliminary diagnostic studies included blood pressure readings of 180/80, 178/80, and 178/80.  He was referred for a special cardiovascular examination.   On such examination (about 2 weeks later),  it was noted that following service the Veteran had been attending college where he was examined, and found to have elevated systolic readings on the 190-200 range.  He reportedly was placed on daily blood pressure medication for a couple of weeks, and his blood pressure fell to 160/74; the medication was then discontinued.  His right arm blood pressures found on examination were 195/30 (sitting), 180/80 (standing), and 185/0 (recumbent); it was noted that similar readings were gathered in the left arm with the diastolic remaining at 30 but not below.  The pertinent diagnosis was elevated systolic pressure and depressed diastolic pressure secondary to aortic insufficiency.  At the conclusion of the C&P general medical examination the diagnoses included:  "Hypertensive cardiovascular disease, under no treatment, etiology not determined."

In an October 2010 statement, the Veteran's private treatment physician noted that "in 1974 while in military service" the Veteran "was placed on high blood pressure medicines.  Since that time, the patient has had blood pressure that has elevated, and has progressively worsened."  It was noted that the Veteran was currently on three blood pressure medicines.   The provider opined that the Veteran's hypertension is "directly related to his military service."  

On October 2012 VA DBQ examination the provider indicated entered endorsements to the following:  1. Yes (in response to whether the Veterans VA claims file was reviewed.  2. The claimed condition [hypertension] was less likely than not incurred in service.  3. In response to provide rationale: "Medical opinion cannot be rendered at this time due to the claims file was not available at the time of this exam."  

Apparently recognizing the inconsistent and inadequate responses provided on that examination, the RO arranged for another DBQ examination in April 2013.  On that examination the provider diagnosed hypertension (notably, not the available alternate diagnosis of isolated systolic hypertension); noted that the date of diagnosis was 1973 (which would have been in service); and opined that the disability was not incurred in service (explaining that it was not due to a service-connected disability, and unrelated to aortic insufficiency as it had been controlled by medication).

It is not in dispute that the Veteran has systolic hypertension.  See notes following 38 C.F.R. § 4.104, Code 7101, which provide that isolated systolic hypertension means that systolic blood pressure is predominantly 160mm or greater with a diastolic pressure of less than 90mm.  Thereafter, the analysis of this claim becomes fairly straightforward (and the denial of the claim appears to be based on both an adjudicative failure to consider the applicable chronic disease presumptive provisions under 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309(a) and examiners' lack of familiarity with the entire factual record (as well as with the governing law and regulations).  As is noted above, hypertension is specifically identified (in § 3.309(a)) as a chronic disease which may be presumed to be service-connected if manifested to a compensable degree in the first postservice year.  A compensable (10 percent) rating for hypertension is warranted when systolic pressure is predominantly 160 or more.  Code 7101.  The notes following Code 7101 also provide that isolated systolic hypertension must be confirmed by readings taken two or more times on 3 different days.  See 38 C.F.R. § 4.104.  

The record shows that when the Veteran was first seen by VA on July 9, 1975, three blood pressure readings (taken sitting, standing, and recumbent showed systolic pressures of 178 and 180 and a diastolic pressure of 80.   He was referred for a cardiac consult, which took place on July 22, 1975, and found systolic pressures of 190, 180, and 185 and diastolic pressures of 30, 80, and 0 (sitting, standing, and recumbent, respectively) in the right arm and similar findings for the left arm (except for a diastolic pressure of 30, recumbent).  And on that cardiac evaluation he reported that while attending college (soon after discharge from service, which would have been at most a matter of a few months postservice and prior to the July 1975 VA examination, he was examined and found to have elevated systolic pressures in the range of 190-200, and was placed on medication for blood pressure, which relieved the elevated systolic readings to a degree (they fell to 160).  Given the clinical (and not merely compensation-seeking) context in which the elevated readings at college were reported, and that the VA consulting physician then accepted them at face value, the Board finds that the reports may reasonably be accepted to be accurate, and the Veteran's reports in 1975 to be credible.

Accordingly, what the record shows, is that the Veteran has isolated systolic hypertension (shown by readings on at least 3 separate occasions) and that such disease was manifested to a compensable degree within one year following his separation from service.  All of the requirements for substantiating service connection under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(a) are met.  Regardless of the medical opinions to the contrary (which the Board has found inadequate), service connection for hypertension is warranted.  
ORDER

Service connection for hypertension is granted.  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


